 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ALAN M. BARTLETT,                                     Case No. 1:19-cv-01370-EPG-HC

12                   Petitioner,                           FINDINGS AND RECOMMENDATION TO
                                                           DISMISS PETITION FOR WRIT OF
13           v.                                            HABEAS CORPUS
14   PAUL PENZONE,
                                                           ORDER GRANTING PETITIONER’S
15                   Respondent.                           MOTION TO PROCEED IN FORMA
                                                           PAUPERIS AND DIRECTING CLERK OF
16                                                         COURT TO ASSIGN DISTRICT JUDGE
17                                                         (ECF No. 2)
18

19          Petitioner Alan M. Bartlett is proceeding pro se with a petition for writ of habeas corpus.

20 Given that Petitioner does not reside within this judicial district, does not appear to be

21 incarcerated based upon any judgment issued within this judicial district, and does not challenge

22 his underlying conviction or the fact or duration of his confinement, the undersigned

23 recommends that the petition be dismissed.

24                                                    I.

25                                             DISCUSSION

26          A. Motion to Proceed In Forma Pauperis

27          Petitioner has filed a motion to proceed in forma pauperis. (ECF No. 2). In order to

28 proceed in court without prepayment of the filing fee, Petitioner must submit an affidavit


                                                      1
 1 demonstrating that he “is unable to pay such fees or give security therefor.” 28 U.S.C.

 2 § 1915(a)(1). Although there is no set formula to determine whether a certain income level meets

 3 the poverty threshold under § 1915(a)(1), courts have looked to the federal poverty guidelines

 4 developed each year by the Department of Health and Human Services. See Lint v. City of

 5 Boise, No. CV09-72-S-EJL, 2009 WL 1149442, at *2 (D. Idaho Apr. 28, 2009); Johnson v.

 6 Leohane, No. Civ. 08-00432-ACK-KSC, 2008 WL 4527065, at *1 (D. Haw. Oct. 9, 2008);

 7 Johnson v. Spellings, 579 F. Supp. 2d 188, 191 (D.D.C. 2008).

 8              The Court has evaluated whether Petitioner meets the standard to proceed in forma

 9 pauperis according to 28 U.S.C. § 1915. Based upon the information in his motion to proceed in

10 forma pauperis, the Court finds that Petitioner is indigent and unable to pay the filing fee.

11 Accordingly, Petitioner’s motion to proceed in forma pauperis is granted.

12              B. Federal Habeas Corpus Jurisdiction

13              Rule 4 of the Rules Governing Section 2254 Cases requires preliminary review of a

14 habeas petition and allows a district court to dismiss a petition before the respondent is ordered

15 to file a response, if it “plainly appears from the petition and any attached exhibits that the

16 petitioner is not entitled to relief in the district court.”

17              “District courts are limited to granting habeas relief ‘within their respective jurisdictions.’

18 28 U.S.C. § 2241(a). We have interpreted this language to require ‘nothing more than that the

19 court issuing the writ have jurisdiction over the custodian.’” Rumsfeld v. Padilla, 542 U.S. 426,
20 442 (2004) (quoting Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 495 (1973)).

21 Additionally, when a state prisoner files a habeas petition in a state that contains two or more

22 federal judicial districts, the petition may be filed in either the judicial district in which the

23 petitioner is presently confined or the judicial district in which he was convicted and sentenced.

24 28 U.S.C. § 2241(d).

25              It appears from the petition that Petitioner was convicted in 2015 in the United States

26 District Court for the District of Alaska and is currently in custody at the Lower Buckeye Jail in
27 Phoenix, Arizona. (ECF No. 1 at 1, 6).1 Based on the information contained in the petition,

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
 1 Petitioner is not presently confined in the Eastern District of California and was not convicted

 2 and sentenced in this district. Accordingly, this Court lacks jurisdiction over the instant petition.

 3              Additionally, the federal habeas statute provides that a district court may entertain a

 4 habeas application by a person “in custody in violation of the Constitution or laws or treaties of

 5 the United States.” 28 U.S.C. §§ 2241(c)(3), 2254(a). A claim is cognizable in federal habeas

 6 corpus when a petitioner challenges “the fact or duration of his confinement” and “seeks either

 7 immediate release from that confinement or the shortening of its duration.” Preiser v. Rodriguez,

 8 411 U.S. 475, 489 (1973).

 9              Here, Petitioner asserts that the State Bar of California violated his constitutional rights

10 with respect to his misconduct claims against various attorneys. (ECF No. 1 at 1, 6–14). On the

11 face of the petition, Petitioner does not challenge any aspect of his underlying conviction or the

12 fact or duration of his confinement. As the petition also fails to state a cognizable claim for

13 federal habeas relief, it should be dismissed.

14              A petition for habeas corpus should not be dismissed without leave to amend unless it

15 appears that no tenable claim for relief can be pleaded were such leave granted. Jarvis v. Nelson,

16 440 F.2d 13, 14 (9th Cir. 1971). However, as Petitioner is not presently confined in the Eastern

17 District of California and was not convicted and sentenced in this district, the Court finds that

18 these jurisdictional issues cannot be cured by amendment.2

19                                                              II.

20                                         RECOMMENDATION & ORDER

21              Accordingly, the undersigned HEREBY RECOMMENDS that that the petition for writ

22 of habeas corpus be DISMISSED.

23              Further, IT IS HEREBY ORDERED that:

24          1. Petitioner’s motion to proceed in forma pauperis (ECF No. 2) is GRANTED; and

25          2. The Clerk of Court is DIRECTED to randomly assign a District Court Judge to the

26              present matter.

27
     2
         This conclusion does not preclude Petitioner from attempting to pursue cognizable federal habeas claims in the
28 district Petitioner is currently confined or in the district Petitioner was convicted and sentenced.


                                                                3
 1          This Findings and Recommendation is submitted to the assigned United States District

 2 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

 3 Rules of Practice for the United States District Court, Eastern District of California. Within

 4 THIRTY (30) days after service of the Findings and Recommendation, Petitioner may file

 5 written objections with the court and serve a copy on all parties. Such a document should be

 6 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned

 7 United States District Court Judge will then review the Magistrate Judge’s ruling pursuant to 28

 8 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within the specified

 9 time may waive the right to appeal the District Court’s order. Wilkerson v. Wheeler, 772 F.3d

10 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

11
     IT IS SO ORDERED.
12

13      Dated:    October 17, 2019                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     4
